Applicant-Initiated Interview Summary
Interview summary
The issues in the agenda provided by the Applicant was discussed   Specifically, the Examiner and the Applicant’s representative discussed the terms in the agenda regarding whether they lack of antecedent basis in the specification, whether they have sufficient support in the specification and whether they are indefinite.  No agreement has been reached.  A formal response from the Applicant is forthcoming.

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

















Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992